Citation Nr: 0214662	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  00-13 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Whether a November 1997 rating decision was clearly and 
unmistakably erroneous in failing to award a compensable 
rating for the service-connected hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served from August 1966 to November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
RO.  

Given the nature of the assertions advanced in connection 
with this appeal, the RO should undertake to determine if the 
veteran is pursing a claim for an increased rating for the 
service-connected hypertension.  



REMAND

The veteran contends that the RO committed clear and 
unmistakable error in not awarding a compensable rating for 
the service-connected hypertension in the November 1997 
rating decision.  After carefully reviewing the claims file, 
the Board has determined that, in order to fully evaluate 
these claims, further development is needed.  

Initially, the Board notes that there are records missing 
from the claims file, due to no fault of the veteran, 
including some of his service medical records. Therefore, all 
attempts should be made to try and obtain such records.  The 
veteran should also be notified of such missing records and 
invited to submit any documentation or alternate forms of 
evidence that he might have in his possession in order to 
support his claim.  

Also, once all development is complete, the veteran should be 
scheduled for a VA examination in order to determine the 
severity of his service-connected hypertension in light of 
his assertions of having been treated for the condition since 
service.  

Finally, the veteran and his representative should be invited 
to submit addition argument or evidence to support his claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him further opportunity to present 
argument or evidence in support of his 
claim for CUE.  In particular, he should 
be asked to provide information referable 
to all treatment received by him in 
service and thereafter.  Based on his 
response, the RO should undertake to 
obtain copies of records from any 
identified treatment source.  

2.  The RO also should take appropriate 
steps to advise the veteran that part of 
his claims file is missing, and invite 
him to submit any documentation, or 
alternate forms of evidence, that he may 
have in his possession, to specifically 
include, but not limited to, medical 
evidence showing blood pressure readings 
taken on August 6th and 8th, 1996, and 
October 9, 1996, as relied upon in the 
November 1997 decision.  The RO should 
also attempt to obtain any missing 
records through all available means, 
documenting all attempts and reasons that 
such records may not be available.  

3.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the current extent of the 
service-connected hypertension.  The 
claims folder should be made available to 
the examiner for review in this regard.  
The examiner should also elicit from the 
veteran and record a full clinical 
history referable to the nature and 
extent of his symptoms and the type of 
treatment of the service-connected 
hypertension in service and thereafter.  
In addition, the examiner should express 
an opinion as to whether the veteran's 
hypertension is represented by 
predominately diastolic pressure readings 
of 100 or more or requires the continuous 
use of medication to control his 
hypertension.  All opinions and findings 
should be specifically documented.  

4.  Then, following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
any benefit in this regard remains 
denied, then veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




